                       IN THE UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF ILLINOIS

United States of America                          )
                                                  )                Case No: 18 CR 50004-1
                 v.                               )
                                                  )                Judge: Philip G. Reinhard
Antwan D. Manley

                                                      ORDER

Sentencing hearing before Judge Reinhard set for May 11, 2020 at 10:00 a.m. Cause referred to
probation office for a supplemental presentence investigation report. The Probation Officer's sentencing
recommendation to the court is to be provided to the U.S. Attorney's Office and to defense counsel. Any
objections to the presentence report and/or any sentencing memorandum are due by April 27, 2020. Any
response by opposing party is due by May 4, 2020. The final pretrial conference previously set for
December 5, 2019 is canceled.

Pursuant to 18 U.S.C. § 3664(d)(1), if restitution is being sought in this case, 60 days prior to the sentencing
date, the Government shall provide the Probation Office and the courtroom deputy an electronic standardized
spreadsheet (available on the Court’s website) with a list of victims and their full current contact information.
This list shall include any amounts subject to restitution. If the Government is not able to provide the full
victim list 60 days prior to sentencing, they shall file a motion to request an extension of time to compile the
information, to the extent permitted by 18 U.S.C. § 3664(d)(5). For further details and deadlines see
Statement.


                                                STATEMENT

Pursuant to Rule 32 (b) (2), on request, defense counsel is entitled to notice and a reasonable opportunity to
attend any interview of the defendant by a probation officer in the course of a presentence investigation. It is
hereby ordered that the initial presentence interview will be conducted immediately, but in no event later
than 7 days from the date of the determination of guilt. Defense counsel will have waived the right to be
present if he or she cannot attend the interview during the allotted 7 days.

Attorneys for the government shall submit to the probation officer a version of the offense conduct not later
than 14 days from the determination of guilt. The attorney for the defendant shall submit to the probation
officer a version of the offense conduct not later than 21 days from the determination of guilt. These versions
should also be served on opposing counsel of all defendants as to whom there has been a determination of
guilt. Failure to submit a version of the offense conduct within this time frame may constitute a waiver of the
right to have such material considered within the Presentence Investigation Report, and the probation officer
will have the right to make determinations without regard to a version of the offense conduct submitted after
that date.

Not later than 35 days prior to sentencing, the probation officer shall complete and issue the presentence
investigation report to the Court, the defendant and defense counsel, and counsel for the government. The
presentence investigation report must be reviewed by defense counsel with the defendant personally at least
14 days prior to sentencing.

Not later than 14 days prior to the sentencing date, any objection to the presentence investigation report shall
be filed by counsel for the defendant and the government. This shall include objections to the sentencing
guideline and criminal history calculations, proposed conditions of supervised release, and factual findings,
together with any supporting legal memorandum, and shall be filed in the district court clerk’s office, with
copies to opposing counsel and the probation officer. Any response by the opposing side shall be filed with
the clerk’s office 7 days prior to the sentencing date. Any objection or correction not filed at that time
shall be deemed a forfeiture of the objection except for good cause permitted by the Court.

Not later than 14 days prior to the sentencing date, attorneys for the government and defendant shall meet,
either in person or by telephone, and discuss any proposed conditions of probation or supervised release set
forth in the presentence investigation report and any additional conditions that either party proposes. Not
later than 7 days prior to the sentencing date, the government shall file a sentencing memorandum setting
forth any agreements reached between counsel as to whether supervision should be imposed, how long
supervision should be ordered, and what conditions should be imposed. The memorandum shall also set
forth any disagreements to supervision or to any proposed conditions. Not later than 3 days prior to the
sentencing date, the defendant may, but is not required to, submit a response to the government’s
memorandum.

Separate from any guideline or criminal history calculation objections under the guidelines, a request for
a downward or upward departure or variance from the advisory guideline range calculation under the
sentencing procedure enunciated in United States v. Booker and United States v. Rita shall be set forth in
a written position paper filed within the same time limit and provisions as set forth regarding guideline
objections. Failure to file such position paper shall be deemed a forfeiture of any request except for good
cause permitted by the court. Any response by the opposing side shall be filed with the clerk’s office 7 days
prior to the sentencing date.

The Court expects all parties concerned to strictly adhere to the time limits and requirements of this order.
Continuance of the time limits and sentencing hearing date is not favored.



DATE: December 2, 2019
